Citation Nr: 1744642	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1948 to January 1953, to include tours in the Eniwetok Atoll during atomic device tests.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  The Veteran asserts that he has a current skin condition that is related to in-service sun exposure.  While he may have been present during atomic weapons testing, he specifically stated that he was not contenting that he had a current skin disorder related to in-service radiation exposure. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  Military records and VA records, for example, are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The records show that the RO requested the Veteran's military STRs on numerous occasions between the time of his claim and 2015.  The RO indicated in a January 2013 deferred rating decision that the Veteran's records had been incorrectly reported as being destroyed in a fire; there are some treatment records from his time of active service in the claims file.  The Veteran has provided, at VARO's request, numerous letters, documents, and certificates specifically identifying the unit with which he served.  Subsequently the RO attempted to retrieve the records again on multiple occasions.  The most recent PIES request by the RO in March 2015 including specific Army unit information provided by the Veteran appears to have gone unanswered.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

In the present case, the Veteran was afforded a VA examination in June 2015.  The examiner determined that the Veteran did not currently have any of the previously diagnosed skin conditions.  As the STRs made no mention of treatment for skin conditions, contrary to the Veteran's contentions that he was treated "at least two to three times per week" for skin problems at the Base hospital while stationed in the Pacific islands, the examiner concluded that any skin problems were not related to the Veteran's active service.  Because the Veteran's STRs appear to be incomplete, the Veteran should be afforded a new examination if the RO can locate the Veteran's missing STRs.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow up on prior requests for the Veteran's STRs or create a new request to obtain the Veteran's STRs, to specifically include records from the Base hospital or medical clinic used by Army personnel stationed at Eniwetok Island in the 1950s.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

2.  With the Veteran's assistance, please determine if there are any more recent medical treatment records from either VA facilities or private treatment facilities, and obtain them if available.  

3.  After a determination is made on the existence and availability of the Veteran's missing STRs, schedule the Veteran for a VA skin examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has a skin condition.  

For any dermatological diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's contentions that he received sunburn and heat rash while serving in the Pacific islands, and the numerous private treatment records in which he claims the same etiology of sun exposure for his skin disorders.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of skin disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  After undertaking any necessary additional development, readjudicate the skin condition issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




